860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eunice JUSTICE, Plaintiff-Appellant,v.STATE OF OHIO;  Kevin R. McDermott;  Squire, Sanders &Dempsey;  Sears, Roebuck & Company, Defendants-Appellees,William Ammer, Judge, et al. Defendants.
No. 88-3844.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that by order entered August 9, 1988, the district court denied dismissal as to some defendants, granted dismissal as to other defendants and denied plaintiff's motion for default judgment.  Plaintiff appealed on September 9 from that portion of the August 9 interlocutory order which denied default judgment.


3
This court lacks jurisdiction to review the merits of the appeal.  An order denying a motion for default judgment is not appealable.   Adult Film Ass'n, Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).  A decision is deemed final and appealable if it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Youghiogheny & Ohio Coal Co. v. Baker, 815 F.2d 422, 424 (6th Cir.1987);  Ford Motor Co. v. Transport Indemnity Co., 795 F.2d 538, 543 (6th Cir.1986).  No final order has been entered by the district court in this case.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.